OAKES, Senior Circuit Judge,
(dissenting):
While I agree with the greater part of the majority’s ruling, I disagree as to two points: I believe that both the fifteen-foot “bubble zone” and the cease and desist order are necessary under the circumstances of this ease to ensure the health and safety of the patients receiving abortions at the climes. Both provisions further the significant government interest in the safe performance of abortions, and in light of the past behavior of the Project Rescue protesters, the provisions burden no more speech than necessary, and, consequently, do not violate the First Amendment. I will address each provision separately.
I. The Bubble Zone.
Madsen v. Women’s Health Ctr., Inc., — U.S. -, 114 S.Ct. 2516, 129 L.Ed.2d 593 (1994) requires that the injunction “burden no more speech than necessary to serve a significant government interest.” Id. at -, 114 S.Ct. at 2519. I agree with the majority that all three of the government interests identified by the district court are indeed significant: 1) the safe performance of abortions, 2) public safety, and 3) protection of one group’s constitutional rights without sacrificing another group’s constitutional rights. See ante pp. 141-42. The question, therefore, is whether the so-called bubble zone burdens more speeeh than necessary to serve those interests. The majority concludes that it does, based, first, on the fact that other provisions of the injunction restrain Project Rescue from obstructing or impeding access to the clinics, parking lots and driveways, ante p. 142, and, second, on its conclusion that the record does not reflect a need to impose restrictions beyond those other provisions. Ante p. 143.
In my view, although the other provisions in the injunction do much to promote free access to abortions, they fall short of what is required to ensure that abortions are safely performed at facilities in the Western District of New York. At least we must accord the district court’s findings and conclusions to that effect much weight. There is ample evidence in the record of the health risks faced by women who are targets of the “sidewalk counseling” and other Project Rescue demonstrations. After an extensive eviden-tiary hearing the district court found that in addition to physically blocking access to the clinic, “[t]he demonstrators also crowd around people trying to enter the facilities in an intimidating and obstructing manner ... This activity causes stress and sometimes even physical injury to the patients, patient escorts and medical staff, and disrupts the *375atmosphere necessary for rendering safe and efficacious health care.” Pro-Choice Network of Western New York v. Project Rescue Western New York, 799 F.Supp. 1417, 1424 (W.D.N.Y.1992); see also ante p. 136. The district court also found that women who suffer from stress and anxiety caused by confrontations with the protesters run an increased risk of complications associated with abortions. Pro-Choice Network, 799 F.Supp. at 1427; see also ante p. 136.
These health risks are caused by actions of the protesters that go far beyond the physical barricading of the clinic entrances, parking lots and driveways. The bubble zone would prevent the protesters from harassing patients at a physically close range and from swarming around patients in large groups as they approach the clinic. Face-to-face confrontation such as this presents a risk of duress that is “an appropriate target of regulation.” International Soc’y for Krishna Consciousness, Inc. v. Lee, 505 U.S. -, -, 112 S.Ct. 2701, 2708, 120 L.Ed.2d 541 (1992).
The district court determined that the fifteen-foot bubble zone was necessary to ensure that abortions performed at the clinic are without undue health risks to the patients. “[S]ome deference must be given to the [district] court’s familiarity with the facts and the background of the dispute between the parties even under our heightened review.” Madsen, — U.S. at -, 114 S.Ct. at 2549.
The majority suggests that even if the district court believed that the bubble zone was warranted to further significant government interests, it should first have imposed a narrower injunction without a bubble zone to determine whether a less restrictive solution would be sufficient. Ante p. 143. This iterative process seems to me unwise and not required by Madsen. The Madsen Court examined the facts present in that case in order to determine whether the buffer zone was necessary. Madsen, — U.S. at -, 114 S.Ct. at 2526-27. One factor in the Court’s analysis was that a less restrictive injunction had proved ineffective. Id. The Court did not state or even imply that this factor need be present in order for a buffer zone or its equivalent to be a necessary remedy. Requiring the district court to impose a less restrictive injunction than the one the court found necessary is inefficient and perhaps dangerous. While the district court waits for the injunction to prove ineffective, patients may well continue to suffer the extreme stress and anxiety that causes the increased health risks associated with abortions.
In the case before us, the past actions of the protesters justify the imposition of the bubble zone. At least six of the defendants violated the temporary restraining order imposed by the district court. Ante p. 143. Further, many of the sidewalk counselors and other defendants were arrested for harassment on more than one occasion, yet they continued to harass and intimidate patients, patient escorts and clinic staff. Pro-Choice Network, 799 F.Supp. at 1425.
The bubble zone would burden the least speech necessary to further the goal of ensuring the safe performance of abortions. The bubble zone is much less restrictive than the buffer zone upheld in Madsen. The bubble zone prohibits the protesters from demonstrating within fifteen feet of clinic entrances and driveways, or within fifteen feet of persons entering a clinic, as compared with the buffer zone in Madsen which extended thirty-six feet from clinic property. In addition, unlike the buffer zone in Mad-sen, the bubble zone does not prevent the protesters from expressing their views inside the fifteen-foot radius. Importantly, two representatives of the demonstrators are allowed to enter the zone to “counsel” patients. The small size of the zone ensures that the patients, patient escorts and clinic staff inside the zone will hear anything said by the demonstrators at the edge of the zone and see any signs or pictures displayed by the demonstrators. Cf. Madsen, — U.S. at -, 114 S.Ct. at 2549 (“Protesters standing across the narrow street from the clinic can still be seen and heard from the clinic parking lots”). Hence, the district court carefully designed the zone to allow Project Rescue effectively to communicate its views to the patients and staff of the clinic while ensuring *376that the patients are not so overwhelmed as to jeopardize their well-being. I would, therefore, uphold that portion of the injunction.
II. The Cease and Desist Order.
The Court in Madsen struck down a provision that prohibited demonstrators from approaching patients within 300 feet of the clinic unless the patients affirmatively requested to communicate with the demonstrators. Id. at -, 114 S.Ct. at 2528-30. The cease and desist provision in this case is much less restrictive than that “no approach” provision. The cease and desist order provides that if a patient does not want to be counseled, the protesters must cease their attempts at counseling that person. This provision allows people who are the targets of focused counseling efforts by the protesters to walk away from the counseling. The purpose of the provision, like that of the bubble zone, is to reduce the potentially harmful stress and anxiety experienced by the patients who are forced to pass through the demonstrators in order to avail themselves of clinic services.
In striking down this provision, the majority relies on a proposition articulated by the Court in Boos v. Barry, 485 U.S. 312, 322, 108 S.Ct. 1157, 1164, 99 L.Ed.2d 333 (1988) (quoting Hustler Magazine v. Falwell, 485 U.S. 46, 56, 108 S.Ct. 876, 882, 99 L.Ed.2d 41 (1988)), that “in public debate our own citizens must tolerate insulting, and even outrageous, speech in order to provide adequate ‘breathing space’ to the freedoms protected by the First Amendment.” Ante p. 144 (internal quotation marks omitted). In Boos, the statute at issue prohibited any person from displaying a sign outside an embassy that tended to bring the foreign government into “public odium.” Boos, 485 U.S. at 316, 108 S.Ct. at 1161. In striking down the statute, the Court held that foreign diplomats would have to suffer those indignities. Id. at 329, 108 S.Ct. at 1168. The Hustler case involved a libel claim by a minister over a parody in a magazine. Hustler, 485 U.S. at 48, 108 S.Ct. at 878. The Court held, similarly, that even “outrageous” caricatures must be tolerated in the interest of freedom of expression. Id. at 55, 108 S.Ct. at 881-82.
This case involves countervailing concerns not present in Boos or Hustler. Focused picketing is fundamentally different from generally disseminated communication that cannot be banned from public places. Madsen, — U.S. at -, 114 S.Ct. at 2527 (citing Frisby v. Schultz, 487 U.S. 474, 108 S.Ct. 2495, 101 L.Ed.2d 420 (1988)). This case is analogous to Frisby, in which the Court upheld an ordinance that prohibited picketing in front of or around an individual residence. Id. at 488, 108 S.Ct. at 2504. The Court reasoned that people are captive audiences inside their homes, and in the interest of residential privacy, the Court allowed the ban on picketing. Id.; cf. Lehman v. City of Shaker Heights, 418 U.S. 298, 304, 94 S.Ct. 2714, 2718, 41 L.Ed.2d 770 (1974) (upholding regulation of advertisement on mass transit because riders were captive audience); Cameron v. Johnson, 390 U.S. 611, 622, 88 S.Ct. 1335, 1341, 20 L.Ed.2d 182 (1968) (upholding statute prohibiting picketers from blocking entrance to and egress from courthouse). Women who want abortions have no choice but to brave the demonstrations en route to the climes. They are, in effect, a captive audience to the messages of the protesters.
The cease and desist provision burdens no more speech than necessary. The provision does not prevent the protesters from expressing their views. They can approach and attempt to counsel patients, escorts and staff. The provision only prevents the protesters from persistently badgering people at a close range. The protesters would still be able to communicate their views to the patients, escorts and staff, who would still be forced to hear and see the protest, no matter how insulting or offensive.
III. Conclusion.
Because I believe both the bubble zone and the cease and desist order are necessary for the injunction to fully effectuate its goals, I *377would uphold those portions of the injunction.